HARALSON, J.
Conveyances of personal property to secure debts, or to provide indemnity, are inoperative against creditors and purchasers without notice, until recorded. — Code 1896, § 1009.
*272As to a bona fide purchaser, the rule is, “that the party pleading it must first make satisfactory proof of purchase and payment.” The burden rests upon him who asserts that he is a bona fide purchaser. He need not go further, and prove he made the purchase and payment without notice. If it be desired to avoid the effect of such purchase and payment, it must be met with counter proof that, before the payment, the purchaser had actual or constructive notice of the equity or lien asserted, or of some fact or circumstance sufficient to put him on inquiry which, if followed up, would discover the equity or incumbrance. — Ely v. Pace, 139 Ala. 293, 35 South. 877; Bynum v. Gold, 106 Ala. 427, 17 South. 667; Hodges v. Winston, 94 Ala. 578, 10 South. 535.
For payments made by the mortgagor, before the mortgagee acquired notice of a prior lien or mortgage, the purchaser will be protected pro tanto, to the extent of such payments. — Craft v. Russell, 67 Ala. 9, 12; Sewing M. Co. v. Zeigler, 58 Ala. 222; Kirby v. Raynes, 138 Ala. 198, 35 South. 118, 100 Am. St. Rep. 39.
Money recei ved from a particular source or fund should be applied as a payment, pro tanto, to the relief of that source or fund. — Darden v. Gerson, 91 Ala. 323, 9 South. 278; Strickland v. Hardie, 82 Ala. 412, 3 South. 40; Bostick v. Jacobs, 133 Ala. 347, 32 South. 136, 19 Am. St. Rep. 36.
The mortgagor, John Norrell, executed to I. D. Nolen, the claimant, on the 18th of January, 1902, a mortgage on the property claimed, and on his entire crop of corn and cotton, and everything else raised by him during 1902, to secure $71.50, and also to secure additional supplies, which mortgage was filed for-record January 24, 1902, at 11 o’clock a. m., and duly recorded. This mortgage was introduced in evidence by the claimant.
*273The plaintiff offered in evidence, a mortgage executed by said John Norrell and wife to him on the 22d day of January, 1902, to secure a debt of $80, payable on the 1st of October, 1902, which mortgage was on the same property as the one given by said mortgagor to the claimant, and it was filed for record in the probate office on the 24th day. of January, 1902, at 8 o’clock a. m. — the same day that claimant’s mortgage was filed, but three hours earlier than the one of claimant was filed, so that, when claimant filed his mortgage for record, he had constructive notice of plaintiff’s mortgage.
Both these mortgages were admitted in evidence without objection. At the time of the execution of these mortgages, it was shown that the property described therein, was in the possession of the mortgagor, John Norrell, and was in Tallapoosa county, Ala.
The plaintiff’s evidence tended to show, that at the time said Norrell executed said mortgage to him, he bought goods of plaintiff, amounting to $50, and after-wards, bought other goods, until the amounts came to about $100, and that, in the fall of 1902, he received from him two bales of cotton, of the value of about $70, and had no instructions from him as to where to place credit for this cotton, and he placed it on another debt that was due by the mortgagor to him for land, which debt was secured by a mortgage on land.
■ The claimant introduced John Norrell, who testified that, at the time he gave his mortgage to the plaintiff, he informed him that he had already given a mortgage on the property to claimant, and he also proved the same thing by one Dillard.
The plaintiff, testifying for himself, stated that John Norrell did not tell him at the time he executed the mortgage to him, that he had already executed to claimant a mortgage on the mule, and he also proved by one *274Milner, who witnessed plaintiff’s mortgage, that said Norrell did not inform plaintiff that he had given claimant a mortgage on said mnle. He also testified, that he had no information that said Norrell had made another mortgage on the property covered by the mortgage to claimant, prior to the execution of his own mortgage.
From the foregoing, it appears that the plaintiff had under his mortgage a prior claim for whatever was due him thereon, unless he had actual notice of the claimant’s mortgage — which was a contested fact, and which was decided in favor of the plaintiff by the jury. The law does not charge the plaintiff with constructive notice of claimant’s mortgage which was filed subsequent to his. All he had to do was to see that the record was clear when he filed his. He did not have to watch the records after that, for mortgages subsequently filed.— Pitts v. Am. M. Co., 123 Ala. 469, 26 South. 286.
The plaintiff should have credited the $70, the proceeds of the two bales of cotton, on the crop mortgage and not on the other one; but as there was evidence that over $70 was due and owing on said mortgage, the evidence did not show that it was discharged, and warranted the jury in finding for the plaintiff; and the court did not err in refusing the general charge requested by the claimant.
Each of the other charges restricted the plaintiff’s right to charge for anything sold the mortgagor after Nolen’s mortgage was recorded, whether he did or did not have actual notice, and were properly refused.
There is no error in the record and the judgment is affirmed.
Affirmed.
All the Justices concur.